Citation Nr: 0623688	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  06-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 50 percent 
disabling.

2.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, , C.S., M.S., and C.M.S.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to February 
1961 and from September 1969 to January 1974.

This appeal comes before the Board of Veterans'' Appeals 
(Board) from a March 2004 RO decision that awarded service 
connection and a 30 percent rating for PTSD, effective 
January 31, 2003.  In July 2004, the RO increased the rating 
for PTSD to 50 percent, effective January 31, 2003.  The 
veteran disagreed with both the assigned 50 percent rating 
and with the effective date of the award of service 
connection for PTSD.  He testified before the Board in June 
2006.  The Board has advanced his case on the docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2005).  

The Board addresses the issue of an increased rating for PTSD 
in the REMAND portion of the decision below and REMANDS that 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in December 
1982.

2.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the December 1982 RO rating 
decision that denied service connection for PTSD, or that 
there was error that was undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made

3.  The veteran filed a claim for service connection for PTSD 
on January 31, 2003.  There are no earlier formal or informal 
claims that could serve as a basis for an award of service 
connection for depression.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
2003, for an award of service connection for PTSD, including 
on the basis of clear and unmistakable error in a December 
1982 RO rating decision, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent rating decisions in March 2004 and July 
2004; and a statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a November 2005 
statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

These duties to notify and assist do not apply where clear 
and unmistakable error (CUE) is claimed, either in Board 
decisions (Livesay v. Principi, 15 Vet. App. 165 (2001)) or 
in RO decisions (Parker v. Principi, 15 Vet. App. 407 
(2002)).  CUE claims are not conventional appeals; rather, 
they are requests for revision of previous decisions.  A 
claim based on CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178- 179.  Also, a litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Ibid.  However, only part of the veteran's appeal 
involves CUE.  The duties to notify and assist apply to the 
other aspects of this appeal, and even with regard to the CUE 
aspect, the Board finds that VA has notified and assisted the 
veteran to the fullest extent possible.

The veteran seeks an effective date earlier than January 31, 
2003, for the award of service connection for depression and 
he seeks an effective date in 1982.  First, he seeks an 
earlier effective date based on the "effective date" 
regulations.  See 38 C.F.R. § 3.400.  Second, he argues that 
there was CUE in a December 1982 RO rating decision that 
denied service connection for PTSD.  Different considerations 
apply with respect to each argument, but they essentially 
relate to one matter and are part and parcel of the same 
claim, i.e., for an earlier effective date for the award of 
service connection for PTSD.  

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

In this case, the award of service connection for PTSD arises 
from a claim that the RO physically received on January 31, 
2003.  Under the "effective date" laws, the earliest 
possible date for the award of service connection is, thus, 
January 31, 2003.

The veteran also argues that a December 1982 RO rating 
decision that denied service connection for chronic paranoid 
schizophrenia, claimed as post-traumatic stress syndrome, was 
clearly and unmistakably erroneous.  This is another means 
for seeking an earlier effective date for the award of 
service connection for PTSD.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  If the evidence establishes CUE, the prior 
decision is reversed and amended.  38 C.F.R. § 3.105(a).  

A determination that a prior decision involved CUE involves 
the following three-prong test: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40,43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the December 1982 
RO rating decision rendered that decision clearly and 
unmistakably erroneous.  Generally, a failure in the duty to 
assist is not a feasible basis for CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  In Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the United States Court of 
Appeals for the Federal Circuit held that certain failures 
(in that case, the failure to obtain service medical records 
and to notify the veteran of such failure) constituted 
"grave procedural error" that in effect vitiated the 
finality of a prior rating decision.  But subsequently, the 
Federal Circuit overruled its decision in Hayre.  In 
overruling Hayre, the Federal Circuit emphasized that a 
purported failure in the duty to assist cannot give rise to 
CUE; nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Therefore, the 
veteran's argument based on a failure in the duty to assist 
is unavailing.

In October 1974, the RO denied service connection for a 
nervous condition.  Subsequently, in December 1982, the RO 
denied service connection for schizophrenia, claimed as PTSD.  
The RO found that schizophrenia pre-existed service and was 
not aggravated therein.  However, the veteran argues that the 
RO failed to consider all of the evidence that was before VA 
at the time of a December 1982 RO decision.

In the December 1982 decision, the RO denied service 
connection for chronic paranoid schizophrenia, claimed as 
post-traumatic stress syndrome.  The RO reasoned that the 
veteran's recent diagnosis of schizophrenia was a 
confirmation of a February 1970 diagnosis of schizophrenia, 
but that the earlier diagnosis had been shown to have existed 
prior to service and not to have been aggravated during 
active service.  The RO also noted several diagnoses of 
paranoid personality in 1972 and 1973 and the lack of anxiety 
or depression on a January 1972 in-service psychiatric 
examination and the lack of any psychiatric disorder in June 
1973.  

The Board reviews the veteran's claim of CUE in the December 
1982 RO decision in light of the evidence and laws that were 
before the RO at the time of its decision at that time.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Medical records from the veteran's first period of active 
duty are entirely unremarkable.  There is no mention of any 
psychiatric problems.  Indeed, on a February 1961 separation 
examination, he was psychiatrically normal.

(Service personnel records that were not of record at the 
time of the December 1982 RO decision reflect various 
administrative remarks about the veteran's conduct, including 
being argumentative, bordering close to directly disobedient, 
alleging racial discrimination, being late to work, making 
excessive personal calls while at work, and numerous other 
interpersonal conflicts with superior officers and fellow 
soldiers.  While these service personnel records cannot form 
a basis for CUE since they were not before VA at the time of 
the RO's 1982 decision, see Porter, supra, they are not 
particularly helpful to the veteran's claim.  They describe 
only behavior such as his administrative conduct and 
recommendations that he be discharged for administrative 
unsuitability, not any reactions to a purported stressor of 
having shot an intruder on board a vessel.)

Medical records from the veteran's second period of active 
duty indicate that he was hospitalized in October 1969, 
several weeks after re-entering active duty.  In February 
1970, a medical board concluded that the veteran had paranoid 
type schizophrenic reaction, but that this had existed prior 
to service and had not been aggravated by service.  The 
medical board noted that the condition might be permanent and 
that the veteran was unfit for duty.  That board recommended 
discharge due to disability.  The board reviewed an extensive 
history of events and behavior that had been manifested 
between the veteran's separation from service in 1961 and his 
re-enlistment in 1969.  Despite the medical board's 
recommendation, the veteran filed a rebuttal with its report, 
essentially stating that he was highly motivated to make a 
career with the Navy and requesting the opportunity to remain 
in active service.  

Indeed, in March 1971, the veteran even filed a lengthy 
memorandum with the Navy, unequivocally stating as follows:  
"I have always maintained that I am mentally and physically 
sound; that there is no history of nervous, mental and 
emotional disorders in my family; and that I have not 
suffered mental and emotional disorders."  He also disagreed 
with earlier diagnoses of having suffered psychosis.

The veteran was psychiatrically evaluated in January 1972 
because of recent incidents.  The diagnosis was paranoid 
personality "characterized by hypersensitivity and a 
tendency to maintain rigid standards and blame others when 
the standards are not met."  The examiner also commented 
that hospital records suggested similar behavioral patterns 
had existed for most of the veteran's life.  However, the 
examiner concluded that he was psychiatrically fit for full 
duty and that his personality disorder would not benefit from 
psychiatric treatment.  

The veteran was re-hospitalized in February 1972 with a 
diagnosis of paranoid personality.  However, according to a 
report that included an extensive discussion of the veteran's 
history, the diagnosis was revised to transient situational 
disturbance and the veteran was deemed to be fit for full 
duty in March 1972.  

He was again diagnosed with paranoid personality in January 
1973.  In February 1973, because of interpersonal conflicts, 
he was again referred for psychiatric consultation.  The 
diagnosis was chronic, moderate paranoid personality that had 
specifically existed prior to enlistment.  

Due to inconsistencies in the evaluations, he was re-
hospitalized in March 1973 for re-evaluation.  He underwent 
"intensive psychiatric interviews . . . and psychological 
testing," but there was no evidence of psychosis, neurosis, 
or paranoid behavior.  Rather, he was "a well controlled, 
methodical individual with a certain rigidity of character, 
highly sensitive to anything which might be regarded as an 
inequity."  The conclusion was that the diagnosis should be 
"No Psychiatric Disorder" and that he was psychiatrically 
fit for full duty.   

Many of these in-service psychiatric evaluations commented 
that the veteran could be discharged for administrative 
unsuitability if there were performance problems, but they 
all concurred that he was psychiatrically fit for full duty.  

Despite noting other conditions (a recent fall and headaches 
and backaches), the veteran was psychiatrically normal on his 
January 1974 separation examination.    

In October 1982, a non-VA doctor (William Young, M.D.) wrote 
that he had been treating the veteran since 1978 for PTSD and 
for chronic brain syndrome with grand mal seizures.  In 
earlier correspondence (March 1979), the doctor wrote that he 
had first treated the veteran in March 1978 for chronic brain 
syndrome and grand mal seizure for a history of seizures 
since an occipital head injury in December 1973.  The doctor 
also diagnosed seizure disorder in January 1979 and noted 
head trauma in December 1973.

The evidence also included several lay statements, including 
an August 1982 letter from a fellow soldier who had witnessed 
one of the veteran's nightmares in 1971.  However, in a 
November 1978 statement regarding seizures that had started 
after a December 1973 injury, the veteran's sister wrote that 
he had never had any mental disability prior to December 
1973.  His father wrote that the veteran did not have any 
mental disorder prior to his naval service.  And in a 
December 1977 letter, the veteran's then-wife wrote that the 
veteran had started drinking alcohol after December 1973 as a 
means of coping with post-injury head and back pains followed 
by dizziness and nervousness.  

Significantly, in a November 1977 filing, the veteran 
remarked that he had "suffered much strain, stress, stigma, 
etc. when I was labelled 'paranoid schizophrenic.'"  Also, 
he wrote in September 1977 that he started consuming alcohol 
regularly because of head pains and dizziness, not because of 
any nightmares or other psychiatric symptoms.  In July 1977, 
he specifically clarified that he developed a nervous 
condition only when having head and back pains.  

The veteran was hospitalized at a VA facility in October 1975 
after an episode of syncope with a history of similar 
symptoms in the past, including light-headedness.
The diagnosis was anxiety syndrome manifested by 
hyperventilation.  Also, with regard to a diagnosis of 
cerebral concussion, the VA discharge summary noted that the 
in-service cerebral concussion was "unlikely to cause the 
present symptomatology" because of the rapid clearing of his 
symptoms without treatment.

On VA hospitalization in May 1978 with a history of seizure 
disorders for the past three and half years, the discharge 
diagnoses were "rule out" post-traumatic seizure disorder 
(not post-traumatic stress disorder (PTSD)), sociopathic 
disorder, and peripheral neuropathy in the lower extremities 
due to chronic alcoholism.  The treating VA doctor also noted 
that the veteran was uncooperative, very obnoxious, 
manipulative, and very attention-seeking.

On VA neuropsychiatric examination in December 1982, the 
examiner noted the veteran's reported stressor from service 
(shooting and killing an intruder frogman on board a vessel).  
The examiner also noted three hospitalizations at the 
Philadelphia Naval Hospital from 1969 to 1973 and another 
hospitalization at a state hospital in April 1982, as well as 
the veteran's reports of recurrent nightmares, sleep 
problems, agitation, chronic anxiety, irritability, frequent 
depression, intense paranoia, and auditory hallucinations.  
The diagnosis was schizophrenia chronic paranoid type active.  
In an addendum, the examining VA doctor wrote in December 
1982 that the current diagnosis was a confirmation of his 
February 1970 diagnosis of paranoid type schizophrenic 
reaction.  

On the basis of this evidence, the Board cannot conclude that 
the December 1982 RO decision was clearly and unmistakably 
erroneous.  The service medical records did not mention any 
PTSD symptoms or diagnoses.  Indeed, even the non-VA doctor 
(Dr. Young) who wrote that he had been treating the veteran 
for PTSD since 1978 never related that PTSD to the veteran's 
active service or to any incident during that service.  At 
most, the medical records that were before the RO at the time 
of its December 1982 decision to deny service connection for 
chronic paranoid schizophrenia, claimed as post-traumatic 
stress syndrome, consisted of early diagnoses of 
schizophrenia that were later replaced by diagnoses of 
personality disorder and even by a formal diagnosis 
immediately prior to separation from service of "No 
Psychiatric Disorder."  

Moreover, the Board notes that personality disorders are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury, there is no evidence whatsoever that such 
occurred in this case.  Nor was there evidence at the time of 
the RO's December 1982 decision that any pre-service 
psychiatric (i.e., non-personality) disorder was aggravated 
during any of the veteran's active service.  See 38 U.S.C. 
§ 353 (1981) (subsequently renumbered as 38 U.S.C. § 1153; 
substantively unchanged from 1982 to the present).  Indeed, 
the service medical records included statements that the 
condition had existed for much of the veteran's life and even 
one medical board conclusion in 1970 that the pre-service 
condition had not been aggravated by service.

Presented with this evidence, the Board cannot say that the 
RO's December 1982 rating decision that denied service 
connection for a psychiatric disability, including PTSD, was 
clearly and unmistakably erroneous.  Simply put, the RO 
engaged in a weighing of the evidence.  On the one had, there 
were some favorable treatment records that diagnosed a 
psychiatric disorder in service.  On the other hand, the more 
detailed and thorough examinations either found no 
psychiatric disorder, diagnosed personality disorder, and/or 
found that the condition pre-existed the veteran's entry into 
his second period of active service.  None of the inservice 
reports provided evidence that the condition began during 
that period of service.

VA must sympathetically read a veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

In deciding whether there was CUE in a final VA 
decision based upon an allegation that VA failed 
to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings 
at issue in the veteran's favor, it is obvious and 
undebatable that there was an error in the 
decision and that the error clearly affected the 
outcome.

VAOPGCPREC 4-2004, 7 (May 28, 2004), 69 Fed. Reg.59988 (2004) 
(superseding VAOPGCPREC 12-2001 (July 6, 2001)); see also 38 
C.F.R. § 19.5 (2005) (the Board is bound by, in part, 
precedent opinions of VA's General Counsel).

However, in this case, the Board finds that the RO considered 
all reasonably raised issues at the time of its December 1982 
decision, including not only PTSD but also schizophrenia.  
Thus, the December 1982 RO rating decision did not fail to 
recognize any claim for service connection.  On the contrary, 
that rating decision addressed all possible psychiatric 
disabilities.  Thus, there was no CUE in the December 1982 RO 
decision on the grounds that VA did not adjudicate a claim 
for service connection for any particular psychiatric 
disorder at that time.

In sum, the Board concludes that the December 1982 RO 
decision that denied service connection for chronic paranoid 
schizophrenia, including post-traumatic stress syndrome, was 
not clearly erroneous.  Thus, the Board denies the claim for 
an effective date earlier than January 21, 2003, for the 
award of service connection for PTSD based on both the 
"effective date" laws and the veteran's claim of CUE in the 
December 1982 RO decision. 


ORDER

An effective date earlier than January 31, 2003, for the 
award of service connection for PTSD, including based on CUE 
in a December 1982 RO decision, is denied.


REMAND

Additional development is needed regarding the veteran's 
claim for an increased rating for PTSD.

VA most recently evaluated the veteran's PTSD in December 
2003.  At that time, the Global Assessment of Functioning 
(GAF) scale score was 60.  However, around that time and 
since then, the veteran has participated in weekly 
psychotherapy sessions with VA.  His treating psychiatric 
providers have provided much lower GAF scale scores, and they 
have generally indicated that the veteran's condition had 
worsened over the last few years.  In addition, the December 
2003 VA examination concluded that the veteran did not have 
schizophrenia, but it did not address other personality 
disorders that were present during the veteran's service 
(that is, paranoid personality disorder).  An accurate 
assessment of the veteran's current psychiatric disabilities 
requires a thorough discussion of all of the veteran's 
psychiatric or personality conditions, including not only 
PTSD, but also paranoid personality disorder.  In light of 
the wide range of GAF scale scores and assessments of the 
veteran's PTSD and the evidence that the condition has 
worsened, a more current examination would be helpful in 
assessing the precise degree of disability resulting from the 
veteran's PTSD.  The examination on remand should discuss all 
of the veteran's psychiatric conditions, including PTSD, and 
should separately describe the effects of the service-
connected PTSD and any other psychiatric disorders, such as 
previously diagnosed paranoid personality disorder.  

The veteran also testified that he attends weekly VA 
psychotherapy sessions.  The claims folder currently contains 
VA progress notes from January 2003 to October 2003 and from 
April 2005 to November 2005.  On remand, the RO should secure 
any additional VA medical records relating to the veteran's 
psychiatric treatment from October 2003 to April 2005 and 
from November 2005 to the present.

Also, VA must notify a claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  On 
remand, the RO should provide the necessary information, with 
a discussion of the evidence needed to substantiate the claim 
for an increased (initial) rating for PTSD (now rated 50 
percent disabling). 

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide the veteran and his representative 
with a letter notifying them of the evidence 
needed to substantiate his claim for an increased 
(initial) rating for PTSD (now rated 50 percent 
disabling) and an explanation of the 
responsibilities for securing that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  

2.  Obtain any additional VA medical records 
relating to the veteran's psychiatric treatment 
from October 2003 to April 2005 and from November 
2005 to the present.

3.  Schedule the veteran for a VA psychiatric 
examination to assess the current nature and 
severity of his service-connected PTSD.  Provide 
the claims folder to the examiner.  The examiner 
should diagnose all of the veteran's psychiatric 
conditions, including PTSD, and should separately 
describe the symptoms and effects of the service-
connected PTSD and any other psychiatric or 
personality disorders.  

4.  Then, readjudicate the claim for an increased 
(initial) rating for PTSD (now rated 50 percent 
disabling).  If the decision remains adverse to 
the veteran, provide him and his representative 
with a supplemental statement of the case and the 
appropriate opportunity for response.  Then return 
the case to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


